        Case 2:20-cv-00095-NJB-JVM Document 263 Filed 09/21/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)



                                        ORDER AND REASONS

      In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Defendants

Avondale, Albert L. Bossier Jr. (“Bossier”), and Lamorak Insurance Company’s (“Lamorak”)

(collectively, the “Avondale Interests”) “Motion in Limine to Require Plaintiffs to Disclose all




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.


                                                       1
       Case 2:20-cv-00095-NJB-JVM Document 263 Filed 09/21/20 Page 2 of 7




Settlements.”2 Numerous Defendants join the motion.3 Plaintiffs oppose the motion.4 Considering

the motion, the memoranda in support and in opposition, the record, and the applicable law, the

Court grants the motion in part and denies it in part.

                                                  I. Background

       In this litigation, Plaintiffs allege that Mr. Dempster was employed by Avondale from

1962 to 1994.5 During that time, Plaintiffs aver that Mr. Dempster was exposed to asbestos and

asbestos-containing products in various locations and work sites, resulting in Mr. Dempster

breathing in asbestos fibers and later developing asbestos-related cancer.6 Plaintiffs assert strict

liability and negligence claims against various Defendants.7

       Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.8 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.9 On January 7, 2019, this Court remanded the case to the Civil District

Court for the Parish of Orleans.10


       2
           Rec. Doc. 66.

       3
           Rec. Docs. 57, 78, 79, 83, 175, 177.

       4
           Rec. Doc. 136.

       5
           Rec. Doc. 1-2 at 5.

       6
           Id.

       7
           Id. at 7–8.

       8
           Id. at 2–3

       9
           Case No. 18-6158, Rec. Doc. 1 at 2.

       10
            Case No. 18-6158, Rec. Doc. 89.


                                                        2
       Case 2:20-cv-00095-NJB-JVM Document 263 Filed 09/21/20 Page 3 of 7




       Decedent passed away on November 24, 2018, and a First Supplemental and Amending

Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.11 Trial was scheduled to begin before the state trial court on January 13, 2020.12

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.13 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.14

      On February 26, 2020, the Avondale Interests filed the instant motion in limine.15

Numerous Defendants join the motion.16 On March 17, 2020, Plaintiffs filed an opposition to the

instant motion.17 On March 23, 2020, the Avondale Interests, with leave of Court, filed a reply

brief in further support of the motion.18 On May 5, 2020, the Court continued the May 18, 2020

trial date due to COVID-19.19




       11
            Rec. Doc. 1-8.

       12
            Rec. Doc. 1-12.

       13
            Rec. Doc. 1.

       14
            Rec. Doc. 17.

       15
            Rec. Doc. 66.

       16
            Rec. Docs. 57, 78, 79, 83, 175, 177.

       17
            Rec. Doc. 136.

       18
            Rec. Doc. 167.

       19
            Rec. Doc. 225.


                                                   3
        Case 2:20-cv-00095-NJB-JVM Document 263 Filed 09/21/20 Page 4 of 7




                                             II. Parties’ Arguments

A.      The Avondale Interests’ Arguments in Support of the Motion

        In the motion, the Avondale Interests request an order “compelling the plaintiffs to

disclose their (1) settlements with bankruptcy trusts and claims facilities; (2) settlements with all

parties to this case; and (3) settlements with any non-parties whether those settlements occurred

prior to or during the trial.”20 The Avondale Interests assert that if a party settles prior to trial, the

other defendants will receive a virile share credit for proving that party’s liability at trial. 21

Therefore, the Avondale Interests argue it is critical to know the status of settlements prior to and

during trial, and to know the specific identity of all released entities.22

        The Avondale Interests note that once the trial has begun, discovery will be closed.23 Thus,

the Avondale Interests contend that nothing short of an order from this Court will guarantee that

the parties to this matter are kept abreast of settlements as they might occur.24 Accordingly, the

Avondale Interests request that the Court order Plaintiffs to disclose all parties with whom they

have settled and to reveal whether those settlements have been finalized or reduced to writing.25

B.      Plaintiffs’ Arguments in Opposition to the Motion

        As an initial matter, Plaintiffs note that the Avondale Interest’ motion is not evidentiary,

but it is more akin to a discovery motion.26 To the extent that this motion is seeking only the


        20
             Rec. Doc. 66-1 at 1.

        21
             Id. (citing Romano v. Metro. Life Ins. Co., 2016-0954 (La. App. 4 Cir. 5/24/17), 221 So. 3d 176, 181).

        22
             Id.

        23
             Id. at 2.

        24
             Id.

        25
             Id.

        26
             Rec. Doc. 136 at 2.


                                                          4
         Case 2:20-cv-00095-NJB-JVM Document 263 Filed 09/21/20 Page 5 of 7




identities of those parties with whom Plaintiffs have settled since the inception of the instant

action, Plaintiffs state that they have no objection to identifying those parties with whom they

have settled.27 However, Plaintiffs argue that evidence regarding the settlements is inadmissible

under Federal Rule of Evidence 408.28 While Plaintiffs contend that evidence regarding

settlements is inadmissible, Plaintiffs state that they have and will continue to disclose the

identities of those parties with whom they have reached a settlement agreement in the case at

bar.29

C.       The Avondale Interests’ Arguments in Further Support of the Motion

         In reply, the Avondale Interests argue that Rule 408 does not provide a blanket prohibition

against the production of settlement-related evidence.30 The Avondale Interests note that Rule

408 allows the introduction of settlement agreements when offered for reasons other than to prove

liability.31 In this case, the Avondale Interests assert that they do not seek to offer the settlements

“to prove or disprove the validity or amount of a disputed claim”32 Instead, the Avondale Interests

contend that they merely seek to offer the fact of a particular settlement so as to establish the

necessary basis for virile shares.33 Moreover, the Avondale Interests state that the settlement

documents will not be published to the jury; rather, the documents would be placed into evidence




         27
              Id.

         28
              Id. at 3.

         29
              Id. at 8.

         30
              Rec. Doc. 167 at 2.

         31
              Id.

         32
              Id.

         33
              Id.


                                                  5
       Case 2:20-cv-00095-NJB-JVM Document 263 Filed 09/21/20 Page 6 of 7




without the jury’s knowledge of those agreements.34

                                              III. Legal Standard

       Federal Rule of Evidence 408 governs the admissibility of settlement agreements.35 Rule

408 prohibits evidence of compromise negotiations, as well as conduct or statements made during

compromise negotiations, from being admitted “either to prove or disprove the validity or amount

of a disputed claim or to impeach by a prior inconsistent statement or contradiction.”36 However,

such evidence is admissible to show the bias or prejudice of a witness.37 Although the contents

or amount of a settlement is typically inadmissible, the existence of a settlement may be

admissible to reduce a jury’s confusion about absent defendants.38 “Whether to permit the

evidence for another purpose is within the discretion of the trial court.”39

                                                  IV. Analysis

       In the motion, the Avondale Interests request an order “compelling the plaintiffs to

disclose their (1) settlements with bankruptcy trusts and claims facilities; (2) settlements with all

parties to this case; and (3) settlements with any non-parties whether those settlements occurred

prior to or during the trial.”40 The instant motion is not evidentiary in nature. Instead, the motion

seeks an order compelling production of certain information and documents. Discovery in the




       34
            Id.

       35
            Fed. R. Evid. 408.

       36
            Fed. R. Evid. 408(a)(1).

       37
            Fed. R. Evid. 408(b).

       38
            Latiolais v. Cravins, 574 F. App’x 429, 435 (5th Cir. 2014).

       39
            Branch v. Fid. & Cas. Co. of New York, 783 F.2d 1289, 1294 (5th Cir. 1986).

       40
            Rec. Doc. 66-1 at 1.


                                                         6
       Case 2:20-cv-00095-NJB-JVM Document 263 Filed 09/21/20 Page 7 of 7




above-captioned matter is closed,41 and no party has moved to reopen discovery. Nevertheless, to

the extent that this motion is seeking the identities of those parties with whom Plaintiffs have

settled since the inception of the instant action, Plaintiffs state that they have no objection to

identifying those parties with whom they have settled.42

       Accordingly,

       IT IS HEREBY ORDERED that Defendants’ “Motion in Limine to Require Plaintiffs

to Disclose all Settlements”43 is GRANTED IN PART and DENIED IN PART. The motion is

GRANTED to the extent Plaintiffs will disclose the identities of those parties with whom

Plaintiffs have settled since the inception of the instant action. The motion is DENIED in all other

respects.

                                     21st day of September, 2020.
       NEW ORLEANS, LOUISIANA, this _____



                                                           _________________________________
                                                           NANNETTE JOLIVETTE BROWN
                                                           CHIEF JUDGE
                                                           UNITED STATES DISTRICT COURT




       41
         See Rec. Doc. 24. The parties agreed not to reopen discovery because this case was removed to federal
       court only a few days before the scheduled trial in state court.

       42
            Rec. Doc. 136 at 2.

       43
            Rec. Doc. 66.


                                                     7
